DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 11, 16-17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub No. 20170251422 by Kadmany et al. in view of U.S. PG Pub No. 20200067737 by Zhang and further view of U.S. PG Pub No. 20150016281 by Jagetiya et al. and U.S. PG Pub No. 20170094054 by Li.
As to Claim 1 Kadmany teaches a method for data transmission for an electronic device [Fig. 1, Mobile device 100], 
wherein a first wireless-fidelity (Wi-Fi) link [Para 13, Link 1 using WiFi transceiver 1] and a second Wi-Fi link [Para 13, Link 2 using one of the N WiFi transceiver] are established between the electronic device and at least one terminal device [Para 26, A first WiFi transceiver is initialized for communication with a first remote device and a second WiFi transceiver is initialized for communication with a second remote device, hence communication with at least one device], and wherein the first Wi-Fi link is operable in a station mode [Para 13 and Para 30, 
transmitting first data with a first terminal device in the at least one terminal device over the first Wi-Fi link [Kadmany, Para 26, A first WiFi transceiver is initialized for communication with a first remote device] and transmitting second data with a second terminal device in the at least one terminal device over the second Wi-Fi link [Kadmany, Para 26, A second WiFi transceiver is initialized for communication with a second remote device] simultaneously [Para 5 and Para 13, Transmission of data via multiple WiFi transceivers concurrently, hence simultaneous transmission of data over multiple WiFi links].
Kadmany does not explicitly teach wherein a transmission frequency band for data transmission over the first Wi-Fi link is different from a transmission frequency band for data transmission over the second Wi-Fi link.
However in analogues art, Zhang teaches wherein a transmission frequency band for data transmission over the first Wi-Fi link is different from a transmission frequency band for data transmission over the second Wi-Fi link [Zhang, Para 36 and Para 46, Wireless device is configured to operate concurrently in dual-band supporting two different frequency bands such as one WiFi in the 2.4 GHz band and the other in the 5 GHz band]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Kadmany such that a transmission frequency band for data transmission over the first Wi-Fi link is different from a transmission frequency band for data 
The combination of Kadmany and Zhang does not explicitly teach wherein the method further comprises: enabling a hotspot access point (AP) of the electronic device; restricting the number of second terminal devices that are allowed to access to the hotspot AP according to a preset whitelist, wherein only terminals in the whitelist are allowed to access to the hotspot AP,.
However in analogues art, Jagetiya teaches wherein the method further comprises: enabling a hotspot access point (AP) of the electronic device [Jagetiya, Para 21, AP (Access point) functionality is enabled on the device]; restricting the number of second terminal devices that are allowed to access to the hotspot AP according to a preset whitelist, wherein only terminals in the whitelist are allowed to access to the hotspot AP [Jagetiya, Para 19-21, AP (Access point) functionality is enabled on the device to allow a specific set of client devices, hence a whitelist,  to connect to the AP device and once the desired client devices connect to the AP device, the AP device does not allow any additional client devices to connect to the AP device]; Due to the use of alternative language “OR”, only one part of the limitation is within the scope of the claim and the other part does not carry patentable weight, however for compact prosecution, all parts of the limitation are addressed. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Kadmany and Zhang such that the method further comprises: enabling a hotspot access point (AP) of the electronic device; restricting the number of second terminal devices that are allowed to access to the hotspot AP according to a preset whitelist wherein only terminals in the whitelist are allowed to access to the hotspot AP as taught by 
The combination of Kadmany, Zhang, and Jagetiya does not explicitly teach restricting the number of second terminal devices that are allowed to access to the hotspot AP based on status of a system of the electronic device, wherein the status of the system of the electronic device comprises current power status of the electronic device.
However in analogues art, Li teaches restricting the number of second terminal devices that are allowed to access to the hotspot AP based on status of a system of the electronic device, wherein the status of the system of the electronic device comprises current power status of the electronic device [Li, Para 17 and Para 41-42, the master device determines whether the slave device is permitted to access the WiFi hotspot based on the current resource information, such as battery discharge rate of the master device, hence restricting access to the hotspot based on power status of the device].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Kadmany, Zhang, and Jagetiya such that the method further comprises: restricting the number of second terminal devices that are allowed to access to the hotspot AP based on status of a system of the electronic device, wherein the status of the system of the electronic device comprises current power status of the electronic device as taught by Li in order to improve user experience when using hotspots to connect to the network by allowing access to the devices based on the available resource information [Li, Para 3].
Claim 3 Kadmany modified by Zhang, Jagetiya, and Li teaches the method of claim 1, wherein: 
the first data comprises at least one of: local data of the electronic device, local data of the first terminal device, and data received by the first terminal device from a first network side [Kadmany, Para 13, Internet related data is communicated using the first WiFi transceiver]; and 
the second data comprises at least one of: the local data of the electronic device, local data of the second terminal device, data received by the electronic device from a second network side through a cellular network module, and data received by the electronic device from the first network side over the first Wi-Fi link [Kadmany, Para 13, Files are copied to a smartphone via P2P connection].
As to Claim 8 Kadmany modified by Zhang, Jagetiya, and Li teaches the method of claim 1, further comprising: 
enabling a dual Wi-Fi operating mode of a Wi-Fi module of the electronic device [Kadmany, Para 5 and Para 12, Mobile device 100 is enabled for concurrent data communication via multiple WiFi transceivers]; 
establishing the first Wi-Fi link with the first terminal device [Kadmany, Para 26, A first WiFi transceiver is initialized for communication with a first remote device]; and 
establishing the second Wi-Fi link with the second terminal device [Kadmany, Para 26, A second WiFi transceiver is initialized for communication with a second remote device].
As to Claim 9 Kadmany teaches an electronic device [Fig. 1, Mobile device 100], comprising a communication controller [Para 12, Mobile device 100 controlling multiple WiFi transceivers 102], at least one processor [Fig. 5, Processing component 526], and a computer 
the communication controller is configured to establish a first wireless-fidelity (Wi-Fi) link [Para 13, Link 1 using WiFi transceiver 1] and a second Wi-Fi link [Para 13, Link 2 using one of the N WiFi transceiver] between the electronic device and at least one terminal device [Para 26, A first WiFi transceiver is initialized for communication with a first remote device and a second WiFi transceiver is initialized for communication with a second remote device, hence communication with at least one device], 
wherein the first Wi-Fi link is operable in a station mode [Para 13 and Para 30, Client mode for connection for Internet browsing] and the second Wi-Fi link is operable in a Wi-Fi point-to-point (P2P) mode [Para 13 and Para 30, Peer-to-peer connection]; and 
the at least one computer executable instruction, when executed by the at least one processor, causes the at least one processor to: 
transmit first data with a first terminal device in the at least one terminal device over the first Wi-Fi link [Kadmany, Para 26, A first WiFi transceiver is initialized for communication with a first remote device]  and transmit second data with a second terminal device in the at least one terminal device over the second Wi-Fi link [Kadmany, Para 26, A second WiFi transceiver is initialized for communication with a second remote device] simultaneously [Para 5 and Para 13, Transmission of data via multiple WiFi transceivers concurrently, hence simultaneous transmission of data over multiple WiFi links].

However in analogues art, Zhang teaches wherein a transmission frequency band for data transmission over the first Wi-Fi link is different from a transmission frequency band for data transmission over the second Wi-Fi link [Zhang, Para 36 and Para 46, Wireless device is configured to operate concurrently in dual-band supporting two different frequency bands such as one WiFi in the 2.4 GHz band the other in the 5 GHz band].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Kadmany such that a transmission frequency band for data transmission over the first Wi-Fi link is different from a transmission frequency band for data transmission over the second Wi-Fi link as taught by Zhang in order to improve use of two different radio frequency bands in dual radio communication devices [Zhang, Para 3-4].
The combination of Kadmany and Zhang does not explicitly teach the at least one processor is further configured to: enable a hotspot access point (AP) of the electronic device, restrict the number of second terminal devices that are allowed to access to the hotspot AP according to a preset whitelist wherein only terminals in the whitelist are allowed to access to the hotspot AP.
However in analogues art, Jagetiya teaches the at least one processor is further configured to: enable a hotspot access point (AP) of the electronic device [Jagetiya, Para 21, AP (Access point) functionality is enabled on the device]; restrict the number of second terminal devices that are allowed to access to the hotspot AP according to a preset whitelist wherein only Due to the use of alternative language “OR”, only one part of the limitation is within the scope of the claim and the other part does not carry patentable weight, however for compact prosecution, all parts of the limitation are addressed.
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of Kadmany and Zhang such that the at least one processor is further configured to: enable a hotspot access point (AP) of the electronic device, restrict the number of second terminal devices that are allowed to access to the hotspot AP according to a preset whitelist wherein only terminals in the whitelist are allowed to access to the hotspot AP as taught by Jagetiya in order to reduce power consumption of devices with AP (access point)/hotspot functionality by restricting access to the access point to a specific set of devices [Jagetiya, Para 2-3].
The combination of Kadmany, Zhang, and Jagetiya does not explicitly teach restrict the number of second terminal devices that are allowed to access to the hotspot AP based on status of a system of the electronic device, wherein the status of the system of the electronic device comprises current power status of the electronic device.
However in analogues art, Li teaches restrict the number of second terminal devices that are allowed to access to the hotspot AP based on status of a system of the electronic device, wherein the status of the system of the electronic device comprises current power status of the 
 It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Kadmany, Zhang, and Jagetiya such that the method further comprises: restrict the number of second terminal devices that are allowed to access to the hotspot AP based on status of a system of the electronic device, wherein the status of the system of the electronic device comprises current power status of the electronic device as taught by Li in order to improve user experience when using hotspots to connect to the network by allowing access to the devices based on the available resource information [Li, Para 3].
As to Claim 11 Kadmany modified by Zhang, Jagetiya, and Li teaches the electronic device of claim 9, wherein: 
the first data comprises at least one of: local data of the electronic device, local data of the first terminal device, and data received by the first terminal device from a first network side [Kadmany, Para 13, Internet related data is communicated using the first WiFi transceiver]; and 
the second data comprises at least one of: the local data of the electronic device, local data of the second terminal device, data received by the electronic device from a second network side through a cellular network module, and data received by the electronic device from the first 
As to Claim 16 Kadmany modified by Zhang, Jagetiya, and Li teaches the electronic device of claim 9, wherein the at least one processor is further configured to: 
enable a dual Wi-Fi operating mode of a Wi-Fi module of the electronic device [Kadmany, Para 5 and Para 12, Mobile device 100 is enabled for concurrent data communication via multiple WiFi transceivers]; 
establish the first Wi-Fi link with the first terminal device [Para 26, A first WiFi transceiver is initialized for communication with a first remote device]; and 
establish the second Wi-Fi link with the second terminal device [Para 26, A second WiFi transceiver is initialized for communication with a second remote device].
As to Claim 17 Kadmany teaches a non-transitory computer readable storage medium [Fig. 5, Memory 520] storing a computer program [Para 43, Processor executable instructions] which, when executed by a processor [Fig. 5, Processing component 526] of an electronic device, causes the processor to: 
transmit first data with a first terminal device in at least one terminal device over a first wireless-fidelity (Wi-Fi) link [Kadmany, Para 26, A first WiFi transceiver is initialized for communication with a first remote device] and transmit second data with a second terminal device in the at least one terminal device over a second Wi-Fi link[Kadmany, Para 26, A second WiFi transceiver is initialized for communication with a second remote device] simultaneously [Para 5 and Para 13, Transmission of data via multiple WiFi transceivers concurrently, hence simultaneous transmission of data over multiple WiFi links], wherein 

wherein the first Wi-Fi link is operable in a station mode [Para 13 and Para 30, Client mode for connection for Internet browsing] and the second Wi-Fi link is operable in a Wi-Fi peer-to-peer (P2P) mode [Para 13 and Para 30, Peer-to-peer connection]; and 
Kadmany does not explicitly teach a transmission frequency band for data transmission over the first Wi-Fi link is different from a transmission frequency band for data transmission over the second Wi-Fi link.
However in analogues art, Zhang teaches a transmission frequency band for data transmission over the first Wi-Fi link is different from a transmission frequency band for data transmission over the second Wi-Fi link [Zhang, Para 36 and Para 46, Wireless device is configured to operate concurrently in dual-band supporting two different frequency bands such as one WiFi in the 2.4 GHz band the other in the 5 GHz band].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Kadmany to include a transmission frequency band for data transmission over the first Wi-Fi link is different from a transmission frequency band for data transmission over the second Wi-Fi link as taught by Zhang in order to improve use of two different radio frequency bands in dual radio communication devices [Zhang, Para 3-4].

However in analogues art, Jagetiya teaches the computer program being further executed by the processor to: enable a hotspot access point (AP) of the electronic device [Jagetiya, Para 21, AP (Access point) functionality is enabled on the device]; restrict the number of second terminal devices that are allowed to access to the hotspot AP according to a preset whitelist wherein only terminals in the whitelist are allowed to access to the hotspot AP [Jagetiya, Para 19-21, AP (Access point) functionality is enabled on the device to allow a specific set of client devices, hence a whitelist, to connect to the AP device and once the desired client devices connect to the AP device, the AP device does not allow any additional client devices to connect to the AP device]; Due to the use of alternative language “OR”, only one part of the limitation is within the scope of the claim and the other part does not carry patentable weight, however for compact prosecution, all parts of the limitation are addressed.
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Kadmany and Zhang such that the computer program being further executed by the processor to: enable a hotspot access point (AP) of the electronic device; restrict the number of second terminal devices that are allowed to access to the hotspot AP according to a preset whitelist wherein only terminals in the whitelist are allowed to access to the hotspot AP as taught by Jagetiya in order to reduce power consumption of devices with AP 
The combination of Kadmany, Zhang, and Jagetiya does not explicitly teach restrict the number of second terminal devices that are allowed to access to the hotspot AP based on status of a system of the electronic device, wherein the status of the system of the electronic device comprises current power status of the electronic device.
However in analogues art, Li teaches restrict the number of second terminal devices that are allowed to access to the hotspot AP based on status of a system of the electronic device, wherein the status of the system of the electronic device comprises current power status of the electronic device [Li, Para 17 and Para 41-42, the master device determines whether the slave device is permitted to access the WiFi hotspot based on the current resource information, such as battery discharge rate of the master device, hence restricting access to the hotspot based on power status of the device].
 It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Kadmany, Zhang, and Jagetiya such that the computer program being further executed by the processor to: restrict the number of second terminal devices that are allowed to access to the hotspot AP based on status of a system of the electronic device, wherein the status of the system of the electronic device comprises current power status of the electronic device as taught by Li in order to improve user experience when using hotspots 
As to Claim 19 Kadmany modified by Zhang, Jagetiya, and Li teaches the non-transitory computer readable storage medium of claim 17, wherein: 
the first data comprises at least one of: local data of the electronic device, local data of the first terminal device, and data received by the first terminal device from a first network side [Kadmany, Para 13, Internet related data is communicated using the first WiFi transceiver]; and 
the second data comprises at least one of: the local data of the electronic device, local data of the second terminal device, data received by the electronic device from a second network side through a cellular network module, and data received by the electronic device from the first network side over the first Wi-Fi link [Kadmany, Para 13, Files are copied to a smartphone via P2P connection].
Claims 4-5, 7, 12-13, 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub No. 20170251422 by Kadmany et al. in view of U.S. PG Pub No. 20200067737 by Zhang and further view of U.S. PG Pub No. 20150016281 by Jagetiya et al., U.S. PG Pub No. 20170094054 by Li and U.S. PG Pub No. 20140128063 by Chhabra. 
As to Claim 4 Kadmany modified by Zhang, Jagetiya, and Li teaches the method of claim 1.
The combination of Kadmany, Zhang, Jagetiya and Li does not explicitly teach wherein the first terminal device is different from the second terminal device and the second data is data received by the electronic device from a second network side through a cellular network module, and transmitting the second data with the second terminal device in the at least one terminal 
However in analogues art, Chhabra teaches wherein the first terminal device [Chhabra, UE 106A] is different from the second terminal device [Chhabra, UE 106B] and the second data is data received by the electronic device from a second network side through a cellular network module, and transmitting the second data with the second terminal device in the at least one terminal device over the second Wi-Fi link comprises: receiving a first network service request from the second terminal device over the second Wi-Fi link [Chhabra, Para 68, The UE Receives a request via the communication link, wherein the communication link includes a Wi-Fi link as disclosed in Para 65], sending, with the cellular network module, the first network service request to a network device at the second network side [Chhabra, Para 68, Establishing a cellular communication link with a network device for a call, hence a network service]; receiving, with the cellular network module, first response data for the first network service request from the network device at the second network side [Chhabra, Para 68, Receive communications from the network device], and sending the first response data to the second terminal device over the second Wi-Fi link [Chhabra, Para 68, Communications received from the cellular network is provided to the second device]. 

As to Claim 5 Kadmany modified by Zhang, Jagetiya, and Li teaches the method of claim 1. 
The combination of Kadmany, Zhang, Jagetiya and Li does not explicitly teach wherein the first terminal device is different from the second terminal device and the second data is data received by the electronic device from a first network side over the first Wi-Fi link, and transmitting the second data with the second terminal device in the at least one terminal device over the second Wi-Fi link comprises: receiving a second network service request from the second terminal device over the second Wi-Fi link, sending the second network service request to the first terminal device over the first Wi- Fi link; receiving second response data from the first 
However in analogues art, Chhabra teaches wherein the first terminal device [Chhabra, UE 106A] is different from the second terminal device [Chhabra, UE 106B] and the second data is data received by the electronic device from a first network side over the first Wi-Fi link, and transmitting the second data with the second terminal device in the at least one terminal device over the second Wi-Fi link comprises: receiving a second network service request from the second terminal device over the second Wi-Fi link [Chhabra, Para 68, The UE Receives a request via the communication link, wherein the communication link includes a Wi-Fi link as disclosed in Para 65], sending the second network service request to the first terminal device over the first Wi- Fi link [Chhabra, Para 68, Establishing a cellular communication link with a network device for a call, hence a network service]; receiving second response data from the first terminal device over the first Wi-Fi link, wherein the second response data is received by the first terminal device from a network device at the first network side after the first terminal device forwards the second network service request to the network device at the first network side [Chhabra, Para 68, Receive communications from the network device], and sending the second response data to the second terminal device over the second Wi-Fi link [Chhabra, Para 68, Communications received from the cellular network is provided to the second device]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Kadmany, Zhang, Jagetiya and Li such that the first terminal 
As to Claim 7 Kadmany modified by Zhang, Jagetiya, and Li teaches the method of claim 5. 
The combination of Kadmany, Zhang, Jagetiya and Li does not explicitly teach after receiving the second network service request from the second terminal device over the second Wi-Fi link and before sending the second response data to the second terminal device over the second Wi-Fi link; transmitting third data with the second terminal device over the second Wi-Fi link, wherein the third data is data corresponding to a network service request which is prior to or subsequent to the second network service request corresponding to the second response data. 

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Kadmany, Zhang, Jagetiya and Li such that after receiving the second network service request from the second terminal device over the second Wi-Fi link and before sending the second response data to the second terminal device over the second Wi-Fi link; transmitting third data with the second terminal device over the second Wi-Fi link, wherein the third data is data corresponding to a network service request which is prior to or subsequent to the second network service request corresponding to the second response data as taught by Chhabra in order to improve the user experience in utilizing wireless devices that do not have cellular communications capability [Chhabra, Para 4].
As to Claim 12 Kadmany modified by Zhang, Jagetiya, and Li teaches the electronic device of claim 9,
The combination of Kadmany, Zhang, Jagetiya and Li does not explicitly teach wherein the first terminal device is different from the second terminal device and the second data is data 
However in analogues art, Chhabra teaches wherein the first terminal device [Chhabra, UE 106A] is different from the second terminal device [Chhabra, UE 106B] and the second data is data received by the electronic device from a second network side through a cellular network module, and the at least one processor configured to transmit the second data with the second terminal device in the at least one terminal device over the second Wi-Fi link is configured to: receive a first network service request from the second terminal device over the second Wi-Fi link [Chhabra, Para 68, The UE Receives a request via the communication link, wherein the communication link includes a Wi-Fi link as disclosed in Para 65], send, with the cellular network module, the first network service request to a network device at the second network side [Chhabra, Para 68, Establishing a cellular communication link with a network device for a call, hence a network service]; receive, with the cellular network module, first response data for the first network service request from the network device at the second network side [Chhabra, Para 68, Receive communications from the network device], and send the first response data to the 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Kadmany, Zhang, Jagetiya and Li to include wherein the first terminal device is different from the second terminal device and the second data is data received by the electronic device from a second network side through a cellular network module, and the at least one processor configured to transmit the second data with the second terminal device in the at least one terminal device over the second Wi-Fi link is configured to: receive a first network service request from the second terminal device over the second Wi-Fi link, send, with the cellular network module, the first network service request to a network device at the second network side; receive, with the cellular network module, first response data for the first network service request from the network device at the second network side, and send the first response data to the second terminal device over the second Wi-Fi link as taught by Chhabra in order to improve the user experience in utilizing wireless devices that do not have cellular communications capability [Chhabra, Para 4].
As to Claim 13 Kadmany modified by Zhang, Jagetiya, and Li teaches the electronic device of claim 9, 
The combination of Kadmany, Zhang, Jagetiya and Li does not explicitly teach wherein the first terminal device is different from the second terminal device and the second data is data received by the electronic device from a first network side over the first Wi-Fi link, and the at least one processor configured to transmit the second data with the second terminal device in the at least one terminal device over the second Wi-Fi link is configured to: receive a second 
However in analogues art, Chhabra teaches wherein the first terminal device [Chhabra, UE 106A] is different from the second terminal device [Chhabra, UE 106B] and the second data is data received by the electronic device from a first network side over the first Wi-Fi link, and the at least one processor configured to transmit the second data with the second terminal device in the at least one terminal device over the second Wi-Fi link is configured to: receive a second network service request from the second terminal device over the second Wi-Fi link [Chhabra, Para 68, The UE Receives a request via the communication link, wherein the communication link includes a Wi-Fi link as disclosed in Para 65], send the second network service request to the first terminal device over the first Wi-Fi link [Chhabra, Para 68, Establishing a cellular communication link with a network device for a call, hence a network service]; receive second response data from the first terminal device over the first Wi-Fi link, wherein the second response data is received by the first terminal device from a network device at the first network side after the first terminal device forwards the second network service request to the network device at the first network side [Chhabra, Para 68, Receive communications from the network device], and send the second response data to the second terminal device over the second Wi-Fi 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Kadmany, Zhang, Jagetiya and Li such that the first terminal device is different from the second terminal device and the second data is data received by the electronic device from a first network side over the first Wi-Fi link, and the at least one processor configured to transmit the second data with the second terminal device in the at least one terminal device over the second Wi-Fi link is configured to: receive a second network service request from the second terminal device over the second Wi-Fi link, send the second network service request to the first terminal device over the first Wi-Fi link; receive second response data from the first terminal device over the first Wi-Fi link, wherein the second response data is received by the first terminal device from a network device at the first network side after the first terminal device forwards the second network service request to the network device at the first network side, and send the second response data to the second terminal device over the second Wi-Fi link as taught by Chhabra in order to improve the user experience in utilizing wireless devices that do not have cellular communications capability [Chhabra, Para 4].
As to Claim 15 Kadmany modified by Zhang, Jagetiya, and Li teaches the electronic device of claim 13, wherein the at least one processor is further configured to: 
The combination of Kadmany, Zhang, Jagetiya and Li does not explicitly teach after receiving the second network service request from the second terminal device over the second Wi-Fi link and before sending the second response data to the second terminal device over the second Wi-Fi link; transmit third data with the second terminal device over the second Wi-Fi link, 
However in analogues art, Chhabra teaches after receiving the second network service request from the second terminal device over the second Wi-Fi link and before sending the second response data to the second terminal device over the second Wi-Fi link; transmit third data with the second terminal device over the second Wi-Fi link, wherein the third data is data corresponding to a network service request which is prior to or subsequent to the second network service request corresponding to the second response data [Chhabra, Para 67-68, The UE receives a paging and provides an indication of the incoming to the second device, hence transmitting data received by the electronic device from a second network side through a cellular network module]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Kadmany, Zhang, Jagetiya and Li such that after receiving the second network service request from the second terminal device over the second Wi-Fi link and before sending the second response data to the second terminal device over the second Wi-Fi link; transmit third data with the second terminal device over the second Wi-Fi link, wherein the third data is data corresponding to a network service request which is prior to or subsequent to the second network service request corresponding to the second response data as taught by Chhabra in order to improve the user experience in utilizing wireless devices that do not have cellular communications capability [Chhabra, Para 4].
As to Claim 20 Kadmany modified by Zhang, Jagetiya, and Li teaches the non-transitory computer readable storage medium of claim 17.

However in analogues art, Chhabra teaches wherein the first terminal device [Chhabra, UE 106A] is different from the second terminal device [Chhabra, UE 106B] and the second data is data received by the electronic device from a second network side through a cellular network module, and the computer program executed by the processor to transmit the second data with the second terminal device in the at least one terminal device over the second Wi-Fi link is executed by the processor to: receive a first network service request from the second terminal device over the second Wi-Fi link [Chhabra, Para 68, The UE Receives a request via the communication link, wherein the communication link includes a Wi-Fi link as disclosed in Para 65], send, with the cellular network module, the first network service request to a network device at the second network side [Chhabra, Para 68, Establishing a cellular communication link with a network device for a call, hence a network service]; receive, with the cellular network module, 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Kadmany, Zhang, Jagetiya and Li such that the first terminal device is different from the second terminal device and the second data is data received by the electronic device from a second network side through a cellular network module, and the computer program executed by the processor to transmit the second data with the second terminal device in the at least one terminal device over the second Wi-Fi link is executed by the processor to: receive a first network service request from the second terminal device over the second Wi-Fi link, send, with the cellular network module, the first network service request to a network device at the second network side; receive, with the cellular network module, first response data for the first network service request from the network device at the second network side, and send the first response data to the second terminal device over the second Wi-Fi link as taught by Chhabra in order to improve the user experience in utilizing wireless devices that do not have cellular communications capability [Chhabra, Para 4].
Claims 6, 14 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub No. 20170251422 by Kadmany et al. in view of U.S. PG Pub No. 20200067737 by Zhang and further view of U.S. PG Pub No. 20150016281 by Jagetiya et al., U.S. PG Pub No. 20170094054 by Li and U.S. PG Pub No. 20120106475 by Jung. 
Claim 6 Kadmany modified by Zhang, Jagetiya, and Li teaches the method of claim 5.
The combination of Kadmany, Zhang, Jagetiya and Li does not explicitly teach wherein the first data is data received by the first terminal device from the first network side, and sending the second network service request to the first terminal device over the first Wi-Fi link comprises: determining a priority of the second network service request and a priority of a third network service request, wherein the third network service request is from the electronic device; and  sending the second network service request to the first terminal device over the first Wi- Fi link, based on a determination that the priority of the second network service request is higher than that of the third network service request.
However in analogues art, Jung teaches wherein the first data is data received by the first terminal device from the first network side, and sending the second network service request to the first terminal device over the first Wi-Fi link comprises: determining a priority of the second network service request and a priority of a third network service request, wherein the third network service request is from the electronic device [Jung, Fig. 3, Priority is assigned (step 309) and then based on the priority (step 311) data is transmitted (step 315)]; and  sending the second network service request to the first terminal device over the first Wi- Fi link, based on a determination that the priority of the second network service request is higher than that of the third network service request [Jung, Fig. 3, Priority is assigned (step 309) and then based on the priority (step 311) data is transmitted (step 315)]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Kadmany, Zhang, Jagetiya and Li such that the first data is data 
As to Claim 14 Kadmany modified by Zhang, Jagetiya, and Li teaches the electronic device of claim 13. 
The combination of Kadmany, Zhang, Jagetiya and Li does not explicitly teach wherein the first data is data received by the first terminal device from the first network side, and the at least one processor configured to send the second network service request to the first terminal device over the first Wi-Fi link is configured to: determine a priority of the second network service request and a priority of a third network service request, wherein the third network service request is from the electronic device; and send the second network service request to the first terminal device over the first Wi-Fi link, based on a determination that the priority of the second network service request is higher than that of the third network service request.
However in analogues art, Jung teaches wherein the first data is data received by the first terminal device from the first network side, and the at least one processor configured to send the second network service request to the first terminal device over the first Wi-Fi link is configured to: determine a priority of the second network service request and a priority of a third 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Kadmany, Zhang, Jagetiya and Li such that the first data is data received by the first terminal device from the first network side, and the at least one processor configured to send the second network service request to the first terminal device over the first Wi-Fi link is configured to: determine a priority of the second network service request and a priority of a third network service request, wherein the third network service request is from the electronic device; and send the second network service request to the first terminal device over the first Wi-Fi link, based on a determination that the priority of the second network service request is higher than that of the third network service request as taught by Jung in order to improve user satisfaction when using P2P communication systems [Jung, Para 8].
As to Claim 21 Kadmany modified by Zhang, Jagetiya, and Li teaches the method of claim 5,
The combination of Kadmany, Zhang, Jagetiya and Li does not explicitly teach wherein the first data is data received by the first terminal device from the first network side, and sending the second network service request to the first terminal device over the first Wi-Fi link comprises: determining a priority of the second network service request and a priority of a third network 
However in analogues art, Jung teaches wherein the first data is data received by the first terminal device from the first network side, and sending the second network service request to the first terminal device over the first Wi-Fi link comprises: determining a priority of the second network service request and a priority of a third network service request according to a time sequence of receiving the second network service request and the third network service request, wherein the third network service request is from the electronic device [Jung, Fig. 3, Priority is assigned (step 309) and then based on the priority (step 311) data is transmitted (step 315)]; and sending the second network service request to the first terminal device over the first Wi-Fi link, based on a determination that the priority of the second network service request is higher than that of the third network service request [Jung, Fig. 3, Priority is assigned (step 309) and then based on the priority (step 311) data is transmitted (step 315)]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Kadmany, Zhang, Jagetiya and Li such that the first data is data received by the first terminal device from the first network side, and sending the second network service request to the first terminal device over the first Wi-Fi link comprises: determining a priority of the second network service request and a priority of a third network service request according to a time sequence of receiving the second network service request and the third .
Response to Arguments
Applicant's arguments with respect to claims 1,3-9,11-17 and 19-21 have been considered but are moot because the arguments do not apply to the references as used in the current rejection.
For clarity of the record, the examiner notes that the preamble of claim 1 recites “at least one terminal device” on line 3 and then refers back to this on lines 6-8 as in “a first (and “a second”) terminal device in the at least one terminal device”.  Based on the instant specification, it is considered that the preamble term “at least one terminal device” reads on a set of one or more devices and the references on lines 6-8 of “in the at least one terminal device” refers to this set such that the first and second terminal devices are from among the set of possible terminal devices.  Although the set may include only one device, it is further noted that [0014] of the instant specification defines “first” and “second” terms to distinguish different objects.  Therefore a logical reading of the claim would require different first and second terminal devices from among the set of recited at least one terminal device.  This would apply to all of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARYAM SOLTANZADEH/             Examiner, Art Unit 2646                                                                                                                                                                                           
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646